Fourth Court of Appeals
                                        San Antonio, Texas
                                   MEMORANDUM OPINION
                                            No. 04-16-00581-CR

                                          Javier PARRA-PEREA,
                                                  Appellant

                                                       v.

                                           The STATE of Texas,
                                                 Appellee

                      From the County Court at Law No. 14, Bexar County, Texas
                                       Trial Court No. 501025
                           Honorable Raymond Angelini, Judge Presiding 1

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: December 28, 2016

MOTION TO DISMISS GRANTED; APPEAL DISMISSED

           Appellant filed a motion to dismiss this appeal. 2 The motion is granted, and this appeal is

dismissed. See TEX. R. APP. P. 42.2(a).

                                                        PER CURIAM

DO NOT PUBLISH


1
 The Honorable Raymond Angelini, retired, sitting by assignment.
2
 Appellant entitled his motion as a motion to abate. However, the substance of the motion seeks dismissal of the
appeal. Accordingly, we construe the motion as a motion to dismiss. See State v. Boyd, 202 S.W.3d 393, 400 (Tex.
App.—Dallas 2006, pet. ref’d) (citing Savage v. State, 933 S.W.2d 497, 499 (Tex. Crim. App. 1996); State v. Evans,
843 S.W.2d 576, 577 (Tex. Crim. App. 1992) (en banc)).